Opinión concurrente (partes I y II) y de conformidad (parte
III) del
Juez Asociado Señor Negrón García.
Es inconstitucional la ley que ordenó la continuación del Superacueducto dé la Costa Norte —Ley Núm. 19 de 13 de junio de 1997 (22 L.RR.A. see. 451 et seq.)— pues usurpa atributos adjudicativos exclusivos del Poder Judicial e im-permisiblemente vulnera el principio de la separación de poderes. Aún así, el tiempo nos ha dado la razón.(1) Reafir-mamos la validez de la consulta de ubicación y de la cons-trucción desde sus inicios, por ser improcedente en derecho la sentencia mayoritaria del reputado Tribunal de Circuito de Apelaciones (Hons. Jueces Fiol Matta, Rodríguez de Oronoz y Gierbolini (disidente)), erróneamente lo paralizó que el 20 de mayo de 1997. Elaboremos.
i — I
Con miras a evitar una alta o excesiva concentración, nuestra Constitución se apuntala en el clásico esquema tripartita de la separación y el balance de poderes. Reducido a su expresión más simple: el Poder Legislativo aprueba las leyes; el Ejecutivo las pone en vigor, y el Judicial las *180interpreta. Esta distribución y ejercicio de poderes ocasio-nalmente genera tensiones. Tal es el asunto del Superacue-ducto de la Costa Norte, obra por demás sensiblemente volátil, pero justiciable.
Las leyes se presumen válidas y el decreto de inconstitu-cionalidad, como remedio judicial más drástico, siempre es la última alternativa. Para concederlo, la propia Constitu-ción exige una mayoría absoluta “del número total de los jueces de que esté compuesto el Tribunal de acuerdo con esta Constitución o con la ley”. Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 356. Como corolario, com-putar y cumplir con rigor matemático esta exigencia —an-tesala a una intervención y votación válida para un decreto de inconstitucionalidad— conlleva de cada miembro del Tribunal determinar previamente su criterio jurídico en torno a la existencia o no de jurisdicción en el recurso en consideración.
Aparte de los requisitos de mayoría absoluta y de juris-dicción, existen normas limitativas o de abstención en el ámbito de la revisión judicial. . El principio rector es la de-ferencia hacia la Asamblea Legislativa y el Poder Ejecu-tivo, lo que implica, si posible, evitar que se entre a diluci-dar los planteamientos de inconstitucionalidad y, en su lugar, resolver por otros fundamentos. Además, debe exis-tir una controversia justiciable', esto es, definida y concreta respecto al derecho aplicable ante unos hechos en particular. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
En este sentido, nuestra función revisora no es absoluta. Carecemos de autoridad inherente para asumir jurisdic-ción donde no la hay y pasar juicio sobre la constituciona-lidad de la Ley Núm. 19, supra, sin ningún recurso que le sirva de sostén. Ello significaría crear y darle vida artificial a un recurso (pleito independiente) para dirimir la cues-tión en abstracto, sin un trasfondo procesal y fáctico real. Se vulneraría la importante doctrina de revisión judicial sobre la legislación que afecta pleitos pendientes. La cons-*181titucionalidad. y los méritos del certiorari ante nos son cuestiones inseparables. En otras palabras, la única base para el ejercicio apropiado de nuestra jurisdicción apela-tiva en tomo a la validez de la Ley Núm. 19, supra, es la existencia y expedición previa del “certiorari” de la Autori-dad de Acueductos y Alcantarillados.
Como autolimitación prevalecen las doctrinas sobre aca-demicidadf(2) madurez,(3) legitimación activa o acción legi-timada(4) y cuestiones políticas. (5)
Según lo indicado, la Asamblea Legislativa incuestiona-blemente puede legislar en cualquier momento para bene-ficio de sus constituyentes; facultad que incluye convalidar una ley, subsanar sus defectos o ratificar una actuación. Sin embargo, en cualquiera de esas circunstancias, sub-siste la misión de los tribunales de interpretar y adjudicar controversias. Como tribunal de última instancia, nuestro deber es tomar en cuenta la nueva legislación(6) pertinente —aquí la Ley Núm. 19, supra, si constitucional— y apli-carla al caso subjudice ante nos, ya sea para confirmar o *182revocar el dictamen del Tribunal de Circuito de Apelaciones.
Igual enfoque subsiste en la jurisdicción federal. Desde United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 102 (1801), la doctrina sobre la nueva legislación aplicable a casos pendientes exige a los tribunales tomarla en cuenta al adjudicar(7) En esa tarea, es crucial determinar las con-secuencias de la legislación. United States v. Klein, 80 U.S. 128 (1871), resolvió que el Congreso no puede ordenar al Poder Judicial cómo decidir los casos pendientes. Está ve-dado legislar su solución en los méritos e imponer o reque-rir determinaciones de hecho y conclusiones de derecho. Ciertamente, este tipo de interferencia directa con casos sub júdice son fáciles de detectar, ya que los cuerpos legis-lativos carecen de atributos judiciales adjudicativos. Ahora bien, el análisis se torna más difícil cuando el estatuto en cuestión puede afectar indirectamente el resultado de un caso, sobre todo si la legislación es retroactiva. United States v. The Schooner Peggy, supra.
Ante el amplio abanico de posibilidades —aunque no existe consenso— los tribunales federales han desarrollado unas excepciones al principio esbozado en United States v. The Schooner Peggy, supra. Podemos resumir la doctrina así: es inconstitucional la legislación que prescriba una norma o un principio decisorio a un caso pendiente de ad-judicar (sub júdice), si no cambia el derecho subyacente (excepción del derecho subyacente) y ¡o impone determina-*183dones de hecho o conclusiones de derecho (excepción de re-querimiento de hechos y conclusiones de derecho); y ¡o or-dena un resultado particular en sus méritos o priva de jurisdicción, impidiendo una decisión en los méritos.(8)
Este tipo de actuación legislativa pone en jaque la vigen-cia del principio de la separación de poderes. Si el Poder Legislativo no altera el derecho procesal o sustantivo (ex-cepción del derecho subyacente) que gobierna el asunto en controversia, no puede obligar al Poder Judicial con su in-terpretación de ese ordenamiento en un caso en particular. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, The Foundation Press, 1988, See. 3-5, pág. 50.
Como sucede a menudo, es más fácil la exposición teó-rica que su aplicación práctica. (9) En este extremo, para comprender satisfactoriamente el alcance de esta doctrina, es elemental tener en mente que derecho subyacente signi-*184fica todo el trasfondo del ordenamiento estatutario, proce-sal y reglamentario vigente, pertinente al momento en que surge la controversia judicial pendiente; no es la interpre-tación judicial sub júdice. Sería un contrasentido que, en un caso pendiente, la interpretación en controversia de un tribunal formara parte del derecho subyacente. Cuando la Legislatura cambia o modifica esa interpretación, no cabe invocar la excepción del derecho subyacente; su constitucio-nalidad se examinará al amparo de la excepción de reque-rimiento de hecho o conclusiones de derecho.

Un análisis reflexivo de las virtudes y los defectos de la doctrina nos lleva a adoptar la norma de que, si bien en nuestro ordenamiento constitucional la Asamblea Legisla-tiva está facultada para legislar remedialmente, no puede directa o indirectamente afectar casos pendientes sin en-mendar el derecho subyacente (derecho positivo, sustantivo y procesal). Tampoco puede imponer determinaciones de he-cho o conclusiones de derecho que afecten sus méritos o pri-ven de jurisdicción. Si lo hace, trasciende su poder consti-tucional y se inmiscuye en una zona reservada por la Constitución al Poder Judicial; en particular a este Tribunal Supremo, foro de última instancia.

A través de este prisma doctrinario, examinemos la Ley Núm. 19, supra.
H — I i — i
Su propósito surge prístinamente del propio título:
... ordenar a la Autoridad de Acueductos y Alcantarillados a continuar con la construcción del Proyecto del Superacueducto de la Costa Norte; eximirla del cumplimiento de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como “Ley de Procedimiento Administrativo Uniforme del Estado Li-bre Asociado de Puerto Rico”; establecer el procedimiento a se-guir, los requisitos para la autorización del Proyecto; y proveer para la revisión judicial. (Énfasis suplido.) 1997 Leyes de Puerto Rico 50.
La Exposición de Motivos —que según el Art. 1 de la Ley *185Núm. 19, supra, 1997 Leyes de Puerto Rico 55, "constituye la expresión exclusiva de la intención de la misma, a los fines de su interpretación”— valida todo el trámite admi-nistrativo relacionado con la consulta de ubicación apro-bada por la Junta de Planificación, eje de la controversia central sub júdice ante este Tribunal. Al respecto, resuelve (adjudica) que “\T\a tramitación de este proyecto en su fase administrativa fue correcta, habiéndose cumplido cabal-mente con la política pública, las leyes y los reglamentos vigentes”. (Énfasis suplido.)
El Art. 2 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 55, repite la misma conclusión absoluta y retroac-tiva de corrección legal de todo el trámite administrativo que precedió la consulta de ubicación. Declara que el Supe-racueducto es “la alternativa real, rápida y eficiente” de menor impacto ambiental y costo. Además, decreta su va-lidez bajo la cláusula constitucional ambiental de conser-var los recursos naturales. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1.
El Art. 3 de la citada ley, Leyes de Puerto Rico, supra, pág. 56, ordena a la Autoridad de Acueductos y Alcantari-llados reiniciar su construcción con sólo presentar unos permisos y documentos(10) que la propia ley fija en el Art. 4, id., e instruye a la Administración de Reglamentos y Per-misos (en adelante A.R.Pe.) ministerialmente emitir la au-torización de obra. Con esta nueva nomenclatura, implíci-tamente exonera a la Autoridad de Acueductos y Alcantarillados de cumplir con el requisito principal que es objeto de la revisión judicial, a saber, la consulta de ubicación.
*186Manda al Departamento de Recursos Naturales y Am-bientales continuar el trámite administrativo sobre la franquicia de agua y verificar “el cumplimiento con los tér-minos y condiciones del permiso de construcción otorgado”. Art. 5 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 57. Decreta que los documentos aludidos “están en armonía con la conservación y protección de los recursos naturales y el medio ambiente”, id., y exime al Superacueducto, con carácter prospectivo, de cumplir con la Ley Núm. 170 de 12 de agosto de 1988 (Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq.). Declara expresamente vigente la consulta de ubicación como parte de
... [t]odos aquellos permisos, endosos, certificaciones, contra-tos, subastas y los procedimientos administrativos, incluyendo los de notificación, consultas públicas y de ubicación que hayan sido obtenidas o realizados administrativamente para el desa-rrollo del Superacueducto de la Costa Norte con anterioridad a la vigencia de esta ley, [los cuales] se entenderán vigentes y conformes a la política pública por la presente aceptada, por la urgente necesidad de agua potable en aras de garantizar la vida, la salud y el bienestar general. (Énfasis suplido.) Art. 6 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 58.
Sustituye la Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociado de Puerto Rico por una revisión judicial ante este Tribunal Supremo sobre los do-cumentos antes enumerados, dentro de treinta (30) días jurisdiccionales, a partir de que A.R.Pe. notifique la expe-dición de la autorización de obra a través de avisos en dos (2) periódicos de circulación general, o desde que se notifi-que y archive en autos una copia de la decisión sobre el permiso de construcción o la franquicia oficial de agua. Con carácter jurisdiccional, en igual tiempo, deberá notificarse a la agencia recurrida y a las demás partes interesadas. *187Art. 7 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 58.(11)
Finalmente, los Arts. 8 al 11 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 59„ contienen las cláusulas tí-picas de casi toda legislación: prevalencia sobre cualquiera otra ley incompatible; separabilidad; publicación, y vigen-cia inmediata.
i — i ( — ! I — 1

Más allá de una tenue apariencia de derecho sustantivo y procesal distinto y nuevo, su texto revela dramáticamente que estamos ante una legislación que directa e indirecta-mente penetra peligrosamente la zona que separa el Poder Legislativo del Judicial. La Ley Núm. 19, supra, vulnera nuestra prerrogativa adjudicativa al determinar un resul-tado específico y sustantivo en este recurso. Es inconstitu-cional, pues interviene y ordena el efecto que va a tener sin realmente enmendar, modificar o anular sustantivamente las leyes existentes que regulaban y regulan la situación en controversia. De su faz, sus disposiciones trascienden la simple enunciación de trámites y de normas nuevas de de-recho e impermisiblemente adjudican específicamente los méritos de la controversia principal pendiente ante nos.

Si acatáramos la Ley Núm. 19, supra, tendríamos que resolver que el recurso de “certiorari” es académico. Esta-ríamos privados de jurisdicción para atender los méritos de *188este certiorari. No habría necesidad alguna de decidir si, en efecto, la consulta de ubicación se otorgó conforme a derecho, pues ya la Asamblea Legislativa decidió que todos los permisos y, en particular, la consulta de ubicación están vigentes. Para todo efecto, éste sería resuelto a base de un mandato legislativo que adjudicó validez a dicha consulta de ubicación.
Ciertamente no estamos ante un nuevo esquema legal, sino frente a unas “interpretaciones legislativas” preorde-nadas del entonces derecho vigente, que no son otra cosa que adjudicaciones (conclusiones) de derecho. De vigencia inmediata, su texto nos menciona su razón de ser: variar directamente el trámite administrativo referente al per-miso para la concesión del Superacueducto de la Costa Norte e, indirectamente, afectar la disposición del caso judicial, ahora pendiente ante nos, y que había paralizado su construcción. Si algo refleja el debate legislativo es la insa-tisfacción de una mayoría de los legisladores con esa deci-sión judicial, que incluso llevó a algunos a formular recri-minaciones de que la misma respondió a motivaciones espurias político-partidistas.
Sobre el particular es menester aclarar que la citada Ley Núm. 19 no es inconstitucional simplemente porque validó los mismos permisos que el Tribunal de Circuito de Apelaciones anuló. Para fines del análisis constitucional correcto, resultaría irrelevante que la Asamblea Legisla-tiva hubiese aceptado o rechazado el dictamen del Tribunal de Circuito de Apelaciones. Aún ante un escenario comple-tamente distinto —que el Tribunal de Circuito de Apelacio-nes hubiese adjudicado positivamente la validez de los per-misos y que la Legislatura hubiese aprobado la Ley Núm. 19, supra, con la intención de asegurar igual resultado ante este Foro— continuaría adoleciendo de los mismos vicios: prescribir un curso decisorio sin realmente estable-cer un ordenamiento positivo ni reglamentario distinto (ex-cepción del derecho subyacente) y mandar cómo decidir este *189caso pendiente (excepción de requerimiento de hecho y con-clusiones de derecho). Preocupa, pues, la lógica del argu-mento de Misión Industrial et al., que presume que es tem-poreramente válido lo resuelto por el Tribunal de Circuito de Apelaciones.
La interpretación del Tribunal de Circuito de Apelacio-nes y sus pronunciamientos, por no tener color de firmeza, no constituyen un derecho subyacente; menos, la Ley del Caso. El derecho subyacente contra el cual debemos anali-zar y confrontar la aplicabilidad de la Ley Núm. 19, supra, no es la interpretación equivocada (pudo ser la correcta) del Tribunal de Circuito de Apelaciones, simultáneamente revocada en la misma sentencia de hoy, sino todo el dere-cho positivo y la reglamentación dimanante de la Ley de la Junta de Planificación de Puerto Rico, Ley de Aguas de Puerto Rico, Ley sobre Política Pública Ambiental y otros estatutos pertinentes. Sería una paradoja anular la refe-rida Ley Núm. 19 por solo ésta requerir unos permisos erró-neamente invalidados por el Tribunal de Circuito de Apelaciones.
Por último, procede decretar la inconstitucionalidad total de la Ley Núm. 19, supra. No podemos activar y honrar la cláusula de separabilidad; todas sus disposiciones están inextricablemente atadas entre sí. Con el escalpelo judicial es imposible extirpar algunas de sus disposiciones sin afec-tar mortalmente las otras.
IV

Retomada la ruta decisoria original, de entrada nota-mos que la metodología adjudicativa del Tribunal de Cir-cuito de Apelaciones no fue correcta. Al juzgar la revisión, incidió al adoptar el escrutinio severo (“hard look”) en lu-gar de la evidencia sustancial reconocida para la revisión de adjudicaciones administrativas.

La falla medular del reputado foro intermedio —que se *190manifiesta en toda su documentada sentencia— es que el escrutinio severo {hard look) es apropiado para evaluar ac-ciones administrativas según el poder de reglamentación, no de adjudicación.(12) Aún así, dicho foro razonó que si se utiliza en situaciones en que tradicionalmente hay más de-ferencia judicial, debería aplicarse a quienes requieran un análisis menos deferente. No hemos encontrado apoyo a esta teoría. La doctrina del escrutinio severo {hard look) en el derecho norteamericano administrativo surgió como res-puesta a la deferencia tradicional que automáticamente se otorgaba a las decisiones administrativas al amparo del poder de reglamentación. (13)
Algunos no consideran el escrutinio severo {hard look) —a veces denominado encuesta sustancial {substantial inquiry) o escrutinio estrecho {close scrutiny)— una doctrina legal, sino una forma de expresión de ciertos jueces de cómo entienden que los tribunales deben revisar las determina-ciones administrativas. Aún así, sus proponentes recono-cen que la responsabilidad de establecer la política pública recae en la agencia, no en los tribunales. K.W. Marcel, The Role of the Courts in a Legislative and Administrative Legal System — The Use of Hard Look Review in Federal Environmental Litigation, 62 Or. L. Rev. 403, 411 (1983). Con razón se ha señalado que algunos jueces la han aplicado indebidamente para interferir con la política pública *191gubernamental. “Para un Juez no simpatizante {unsympathetic judge), según la doctrina del escrutinio severo, (hard look) es relativamente fácil justificar la devolución a la agencia”. (Traducción nuestra.) T.O. McGarity, The Courts and the Ossification of Rulemaking: A Response to Professor Seidenfeld, 75 Tex. L. Rev. 525, 558 (1997).
La doctrina de escrutinio severo (hard look) propone una revisión completa, penetrante y profunda (thorough, probing, in depth review); no puede darse un tizaso a la deci-sión administrativa. Hay que asegurar que la agencia con-sideró y ponderó todos los aspectos pertinentes y las alternativas razonables, sin que ello conlleve fomentar el antagonismo entre las agencias y los tribunales. Ambos tienen que trabajar juntos para adelantar el interés público. Los tribunales se limitan a supervisar las agen-cias; no tienen la capacidad para imponer su propio juicio sobre política (policy), sustituyendo el de una legislatura o agencia. J.A. Stein et al., Administrative Law, Sec. 51.01(2), págs. 51-63 y 51-66 (1997).
Muchos comentaristas reconocen que un escrutinio se-vero (hard look) interfiere con la discreción de la agencia y, aunque criticado,(14) lo justifican, pues: (1) provee una re-visión efectiva que disminuye la percepción negativa que se tiene sobre las delegaciones de poderes a las agencias; (2) disminuye el peligro de que la revisión judicial se con-*192vierta en nna mera formalidad y las agencias sobrepasen sus ámbitos; (3) promueve que las agencias tomen decisio-nes ponderadas; (4) fomenta el respeto público al requerir que las agencias expliquen una alternativa sobre otra, y (5) subsana el hecho de que los tribunales no tienen la capa-cidad de suplementar el razonamiento de la agencia ni la documentación fáctica. Marcel, supra, págs. 412-413. Otros tratadistas defienden el escrutinio severo (hard look) utilizado correctamente. M. Seidenfeld, Hard Look Review in a World of Techno-Bureaucratic Decisionmaking: A Reply to Professor McGarity, 75 Tex. L. Rev. 559 et seq. (1997). En nuestro ordenamiento administrativo, el requisito de evidencia sustancial para revisar adjudicaciones adminis-trativas satisface a cabalidad estas preocupaciones.
El Tribunal de Circuito de Apelaciones concluyó tam-bién, sin fundamento, que el escrutinio severo (hard look) se nutre, no del tipo de procedimiento administrativo revi-sado, sino de la naturaleza del asunto que se examina; en este caso, unos efectos ambientales. Otra vez erró. El pro-blema con este enfoque radica en que el escrutinio severo (“hard look”) no es para describir el examen de un tribunal ante una decisión administrativa que afecte el medio am-biente, sino el análisis que tiene que hacer la agencia que propone llevar a cabo una acción (legislación, licencia o proyectoX(15) —aquí la Autoridad de Acueductos y Alcanta-rillados— que afecte sustancialmente el medio ambiente. Este escrutinio de la agencia se fundamenta en la NEPA, legislación federal que, al igual que la Ley sobre Política Pública Ambiental de Puerto Rico, regula la necesidad y preparación de una Declaración de Impacto Ambiental (D.I.A.) antes de poder actuar en forma que afecte sustan-cialmente el medio ambiente. T.O. McGarity, Beyond the *193Hard Look: A New Standard for Judicial Review?, 1986 (Vol. 2, Núm. 2) Nat. Resources & Env’t. J. 32 (1986); Natural Resources Defense Council, Inc. v. Morton, 458 F.2d 827, 833-834 (D.C. Cir. 1972), Juez Leventhal. Véase Kleppe v. Sierra Club, 427 U.S. 390, 410 esc. 21 (1976).(16)
Las revisiones administrativas en áreas que afectan el medio ambiente son delicadas, pues están íntimamente re-lacionadas con la salud y seguridad públicas. Usualmente, quienes cuestionan a las agencias son grupos o personas de escasos recursos económicos que reclaman remedios rápi-dos y acusan al sistema de estar influenciado por intereses especiales, afectado por las corrientes políticas o paralizado por la mediocridad de las agencias. Por otro lado, las de-terminaciones administrativas en esta área están sumergi-das en consideraciones técnicas y científicas que afectan la sociedad en general y requieren que se interpreten en forma consistente, uniforme y abarcadora. Los tribunales no tie-nen el conocimiento pericial necesario para establecer una política ambiental. Ello genera una gran deferencia judicial. W.H. Rodgers, Handbook on Environmental Law, St. Paul, Ed. West Pub. Co., 1977, pág. 40 et seq. Ante esta situación, algunos tribunales han optado por dar gran de-ferencia a las determinaciones sustantivas de las agencias en aspectos ambientales, pero analizan ponderadamente el procedimiento utilizado. Marcel, supra, págs. 424-425.(17)
En resumen, en el área del derecho ambiental nos en-contramos con el escrutinio severo (hard look) para revisar *194las acciones de las agencias según el poder de reglamenta-ción (no adjudicativo), o describir el análisis que se les re-quiere cuando están considerando los efectos ambientales de sus acciones. Incidió al aplicarlo el Tribunal de Circuito de Apelaciones al revisar la validez de la consulta de ubicación.
V
En los méritos, poco tenemos que añadir a los funda-mentos expuestos en nuestra disidencia del año pasado, en que sostuvimos prima facie la validez de la referida con-sulta de ubicación, ahora esencialmente incorporados en la opinión del Juez Presidente Señor Andréu García (parte III), y su análisis más abarcador para también atender y adjudicar los planteamientos sobre la suficiencia de notifi-cación, enmiendas al proyecto y otros, razón por la cual en este extremo estamos conformes.
Por lo demás, basta reproducir:
En una sociedad pluralista, proyectos de la envergadura del Superacueducto inevitablemente generan posiciones legítimas, en favor y en contra. Distintos sectores de nuestra ciudadanía, políticos, ambientalistas y otros, debatieron (y continúan cues-tionando) su costo, funcionalidad, efectos positivos y negativos, alternativas y, a la luz de aquellos valores o intereses que esti-man que deben proteger y adelantar, tienen sus propias ideas y soluciones. Se trata de un asunto sobre el cual —al igual que en muchas áreas del quehacer público— personas razonables pue-den razonablemente discrepar.
-.Aún así, existe consenso en la necesidad de la presente y las futuras generaciones de asegurar, aprovechar y usar al máximo el abasto de agua y su prelación para el consumo humano y doméstico, con el menor impacto ambiental.
En lo que concierne a los tribunales, no nos corresponde pa-sar juicio sobre la sabiduría de construir el Superacueducto', si su costo original presupuestado, o el final, es excesivo o una mala inversión de fondos públicos. Tampoco es una asignatura judicial la revisión de si éste suplirá determinada cantidad es-timada de millones (100,80 o menos) de galones diarios del pre-*195ciado líquido, o si • — efectivamente— solucionará o aliviará su escasez en épocas normales o de sequía a las demandas de una población en continuo crecimiento en toda el área norte. El en-juiciamiento final de estos y otros factores pertenece al pueblo: verdadero juez supremo de las decisiones y los actos —correctos o equivocados— de los Poderes Ejecutivo, Legislativo y Administrativo.
No contamos con la experiencia, el conocimiento especiali-zado y los recursos técnicos para dilucidar juiciosamente, y en todas sus dimensiones y extensión, un asunto tan complejo de la cosa pública, el cual compete a las ramas políticas y admi-nistrativas y que, más bien, dispone sobre el adecuado uso de los recursos naturales y el abasto doméstico e industrial de agua potable.
Si nos apropiamos de esa prerrogativa y nos involucráramos en la intríngulis decisoria con respecto a las diversas opciones para suplir la deficiencia de abasto de agua, y escogemos una solución, este Tribunal tendría también que aceptar la delicada y seria responsabilidad de proveer, de alguna forma alterna, una seguirdad y garantía al Gobierno y ala ciudadanía de que su juicio y solución son los correctos; papel para el cual no se diseñó el esquema de revisión judicial.
[[Image here]]
Desde la psicodinámica judicial estamos persuadidos de que el fenómeno histórico, cultural, económico, social, ambiental y laboral que resume la complejidad del Superacueducto, pode-mos expresarlo del modo siguiente: para quienes defienden el ambiente, una medida inútil y costosa para resolver el pro-blema de abastos de agua, que conlleva grave daño ecológico a la zona norte de la isla; para el pescador, un cambio dramático en su entorno natural; para los suplidores y el constructor, un reto técnico a la par que un gran beneficio económico; para el obrero, su trabajo y fuente de ingresos; para la Autoridad, una forma de resolver el gran problema de abasto de aguas; para el Primer Ejecutivo, la solución a los reclamos de la ciudadanía, y para el ciudadano común que carece de agua potable, la espe-ranza de que finalmente tendrá disponible el preciado líquido; elemento vital.
El Tribunal de Circuito de Apelaciones erró al decretar la paralización de su construcción. (Enfasis en el original suprimido y énfasis suplido.) Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656, 713-759 (1997), opinión concurrente y disidente.
*196— O —

 En Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997), disentimos de la paralización parcial dictaminada por la opinión suscrita por la Juez Asociada Señora Naveira de Rodón, con la conformidad del Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri.
En aquel entonces, con vista a un comprensivo análisis jurídico de la prueba documental, los trámites y las leyes aplicables, concluimos que en términos de “pro-babilidades”, Misión Industrial et al. no prevalecerían en los méritos.


 P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993); Berberena v. Echegoyen, 128 D.P.R. 864 (1991); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Noriega v. Gobernador, 122 D.P.R. 650 (1988); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).


 Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261 (1988); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980).


 Asoc. Maestros de P.R. v. Torres, 136 D.P.R. 742 (1994); P.P.D. v. Gobernador I, supra; Noriega v. Hernández Colón, supra; Hernández Torres v. Hernández Colón, 129 D.P.R. 824 (1992); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1991); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989); Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387 (1980).


 P.P.D. v. Gobernador I, supra; P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994); Noriega Rodríguez v. Jarabo, 136 D.P.R. 497 (1994); Noriega v. Hernández Colón, supra; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970).


 A tal efecto, nuestra jurisprudencia informa de legislación que ha interferido indebidamente con el Poder Judicial. Ramírez v. Registrador, 116 D.P.R. 541 (1985); Torres v. Castillo Alicea, 111 D.P.R. 792 (1981); Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981); P.R. Tobacco Corp. v. Buscaglia, Tes., 62 D.P.R. 811 (1944). Por otro lado, a la luz de nuestro ordenamiento preconstitucional, hemos convalidado legislación que afectaba pleitos pendientes en Sunland Biscuit Co. v. Junta Salario Mínimo, 68 D.P.R. 371 (1948) (en reconsideración), y Suárez v. Tugwell, Gobernador, 67 D.P.R. 180 (1947).


 Anotación, Supreme Court’s Views as to Whether Enactment, Amendment or Repeal of Statute Pending Appeal Applies to such Appeal, 108 L.Ed.2d 1061 (1988); E.H. Schopler, What Circumstances Render Civil Case, or Issues Arising Therein, Moot as to Preclude Supreme Court’s Consideration of their Merits, 44 L.Ed.2d 719 (1975) (según suplementada); J.E. Fisch, Retroactivity and Legal Change: An Equilibrium Approach, 110 Harv. L. Rev. 1055 (1997); H. J. Krent, The Puzzling Boundary Between Criminal and Civil Retroactive Law Making, 84 Geo. L.J. 2143 (1996).
Robertson v. Seattle Audubon Soc., 503 U.S. 429 (1992); Department of the Interior and Related Agencies Appropriations Act de 1990, Pub.L. No. 101-121; 103 Stat. 745 sec. 318(b)(6)(A); M.A. Lazarus, Life after Lampf: The Constitutionality of New Section 27A of the Securities and Exchange Act of 1934, 68 Tul. L. Rev. 975 (1994).


 J.R. Doidge, Is Purely Retroactive Legislation Limited by the Separation of Powers?: Rethinking United States v. Klein, 79 Cornell L. Rev. 910 (1994); J.D. Mc-Nally, Did Congress Overreach in its Reaction to Lampf?, 16 W. New Eng. L. Rev. 397 (1994); A.D. Rooner, Judicial Self-Demise: The Test of when Congress Impermissibly Intrudes on Judicial Power after Robertson v. Seattle Audubon Society and the Federal Appellate Court’s Rejection of the Separation of Powers Challenges to the New Section of the Securities Exchange Act of1934, 35 Ariz. L. Rev. 1037 (1993); Lazarus, supra.
Es necesario anotar que el Tribunal Supremo federal se ha negado a clarificar definitivamente los alcances de la doctrina. En Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 221 (1995), los demandantes afectados por las enmiendas a la Sec. 27A del Securities Exchange Act alegaron que el Congreso no podía constitucionalmente re-querirle a los tribunales actuar inconstitucionalmente', esto es, legislar contrario a United States v. Klein, 80 U.S. 128 (1871), con el solo propósito de afectar los resul-tados de los casos pendientes y perturbar decretos judiciales finales y firmes. El Tribunal Supremo federal decidió que el Congreso está impedido de reabrir casos resueltos, pero rehusó pronunciarse sobre los otros planteamientos.
En Robertson v. Seattle Audubon Soc. supra, también se abstuvo de dictaminar si en efecto United States v. Klein, supra, limita los poderes del Congreso, vedando la legislación que afecta un caso pendiente, sin alterar el derecho subyacente. Se limitó a resolver que había errado el tribunal apelativo al concluir que la legislación no alteraba el derecho subyacente.


 Al amparo de la doctrina de la excepción de la ley subyacente, personas razo-nables pueden arribar a resultados distintos. Doidge, supra, pág. 912 esc. 4; H.S. Goldstein, When the Supreme Court Shuts its Doors, May Congress Re-open Them?: Separation of Powers Challenges to Sec. 27A of the Securities and Exchange Act, 34 B.C.L. Rev. 853 (1993); C.W. Palm, The Constitutionality of Section 27A of the Securities Exchange Act: Is Congress Rubbing Lampf the Wrong Way?, 37 Vill. L. Rev. 1213, 1294 et seq. (1992).


 Los documentos en cuestión son el permiso del Cuerpo de Ingenieros federal, a tenor de la See. 404 del Clean Water Act, que recoge los comentarios de agencias federales y estatales relativos al cumplimiento con otras leyes ambientales federales; el certificado de calidad de agua de la Junta de Calidad Ambiental; la certificación de cumplimiento con el Art. 4(C) de Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c), y el permiso de construcción de la toma de agua emitido por el Depar-tamento de Recursos Naturales el 18 de septiembre de 1996, conforme a la Ley de Aguas, “independientemente de que éste no sea final y firme”.


 Sobre la revisión judicial de estos permisos directamente ante este Tribunal, exige al recurrente probar que una solicitud de paralización es indispensable para proteger nuestra jurisdicción; tiene una gran probabilidad de prevalecer en los mé-ritos; no causará un daño sustancial a las demás partes; no perjudicará el interés público; no existe una alternativa razonable para evitar los alegados daños, y el daño no podrá compensarse monetariamente u otro remedio adecuado en derecho, según el Código de Enjuiciamiento Civil de 1933, enmendado. Art. 7 de la Ley Núm. 19, Leyes de Puerto Rico, supra, pág. 58.
También dispone que no procederá ningún otro tipo de demanda, acción, proce-dimiento o recurso en ningún tribunal que no sea alguno de los antes dispuestos, excepto reclamos por daños y perjuicios conforme a la Ley Núm. 104 de 29 de julio de 1955, según enmendada, conocida como “Ley de Pleitos contra el Estado”, o procedi-mientos de expropiación forzosa. Art. 7 de la Ley Núm. 19, supra.


 Se ha usado para analizar procedimientos de reglamentación formal e informal. K.W. Marcel, The Role of the Courts in a Legislative and Administrative Legal System — The Use of Hard Look Review in Federal Environmental Litigation, 62 Or. L. Rev. 403 (1983).


 El término tuvo su génesis en la pluma del Juez del Circuito del Distrito de Columbia, Harold Leventhal. Lo acuñó en Pikes Peak Broadcasting Company v. F.C.C., 422 F.2d 671, 682 (D.C. Cir. 1969), para describir el procedimiento ante la agencia, requiriéndole a ésta que tomara en consideración las preocupaciones pre-sentadas por los opositores a un sistema de televisión.
La revisión judicial se limitó a si era razonable el rechazo de la información y de las predicciones sometidas. Véanse: Wait Radio v. F.C.C., 418 F.2d 1153 (D.C. Cir. 1969); Women Strike for Peace v. Hickel, 420 F.2d 597 (D.C. Cir. 1969); Cities of Statesville, et al. v. Atomic Energy Commission, 441 F.2d 962 (D.C. Cir. 1969), opi-nión concurrente. Posteriormente, el Juez Leventhal utilizó el término en una situa-ción ambiental.


 M.B. Garland, Deregulation and Judicial Review, 98 Harv. L. Rev. 507, 556 et seq. (1985). Se critica el escrutinio severo judicial (hard look), pues sus resultados no están sujetos a la participación política ni responden al electorado. K.R. Johnson, A “Hard Look” at the Executive Branch’s Asylum Decisions, 1991 Utah L. Rev. 279, 323 (1991). Ha sido responsable por paralizar la reglamentación administrativa.'M. Seidenfeld, Demystifying Deossification: Rethinking Recent Proposals to Modify Judicial Review of Notice and Comment Rulemaking, 75 Tex. L. Rev. 483 (1997); 'T.O. McGarity, The Courts and the Ossification of Rulemaking: A Response to Professor Seidenfeld, 75 Tex. L. Rev. 528 (1997); J. Rossi, Redeeming Judicial Review: The Hard Look Doctrine and Federal Regulatory Efforts to Restructure the Electric Utility Industry, 1994 Wis. L. Rev. 763, 766, 804, 827 y 835 (1994); Marcel, supra, pág. 441. Algunos grupos adquieren tanta protección con este escrutinio que otros grupos, incluyendo las entidades gubernamentales y políticas, se ven afectadas. Finalmente, se aduce que los tribunales podrían imponer requisitos imposibles que no responden a la realidad. H.H. Buff, Legislative Formality, Administrative Rationality, 63 Tex. L. Rev. 207, 243-244 (1984).


 Una determinación adjudicativa que afecta el medio ambiente le correspon-dería a una agencia encargada de controlar la contaminación ambiental. Estas de-terminaciones adjudicativas se revisan para ver si la adjudicación está apoyada por la prueba. W.E. Aiken, Jr. et al., Pollution Control, 61A Am.Jur.2d See. 6, págs. 429-430 (1981).


 En el escrutinio severo (hard, look) no se va a presumir la racionalidad dalas determinaciones administrativas; se analiza el procedimiento racional de la agencia para detectar si se han considerado los problemas sociales, técnicos y legales visua-lizados en los estatutos. Marcel, supra, págs. 412-413.


 Aun reconociendo la importancia que algunos tribunales le han dado al medio ambiente, el Tribunal Supremo federal —a pesar de existir la doctrina del escrutinio severo (hard, look)— utiliza un escrutinio tradicional para revisar las de-terminaciones administrativas con impacto ambiental. Los tribunales no pueden im-poner su criterio y reemplazar el de la agencia especializada. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989); Marsh v. Oregon Natural Resources Council, 490 U.S. 360, 375-376 (1989); Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 558 (1978).